UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 98.50% (Cost $50,854,227) New York 85.52% Albany Parking Auth, Rev Bond Ser 2001A 5.625% 07/15/25 BBB+ $365 335,223 Rev Ref Bond Ser 2001A 5.625 07/15/25 BBB+ 385 424,181 Chautauqua Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond (G) 6.750 07/01/40 BBB+ 1,000 911,350 City of New York, GO Ser E-1 6.250 10/15/28 AA 500 521,285 Herkimer County Industrial Development Agency, Rev Ref Folts Adult Home Ser 2005A 5.500 03/20/40 Aaa 1,000 958,710 Long Island Power Auth, Rev Gen Ser A 6.000 05/01/33 A- 1,000 998,670 Monroe Newpower Corp,, Rev Ref Pwr Facil 5.100 01/01/16 BBB 1,000 893,790 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001A 6.250 11/01/21 A3 275 273,301 New York City Industrial Development Agency, Rev Civic Facil Lycee Francais de NY Proj Ser 2002A (D) 5.375 06/01/23 Baa1 1,000 807,940 Rev Civic Facil Polytechnic Univ Proj 6.125 11/01/30 AAA 1,000 1,092,440 Rev Liberty 7 World Trade Ctr Ser2005A (G) 6.250 03/01/15 BB+ 1,000 826,390 Rev Ref Brooklyn Navy Yard Cogen Partners 5.650 10/01/28 BB+ 1,000 695,130 Rev Ref Polytechnic University Proj (D) 5.250 11/01/27 BB+ 1,000 766,090 Rev Spec Airport Facil Airis JFK I 5.500 07/01/28 BBB- 1,000 708,700 Rev Terminal One Group Assn Proj 5.500 01/01/21 BBB+ 1,000 899,600 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06/15/33 AAA 740 796,477 Rev Ref Wtr & Swr Sys 5.500 06/15/33 AAA 1,500 1,603,065 Rev Ref Wtr & Swr Sys Cap Apprec Ser 2001D Zero 06/15/20 AAA 2,000 1,107,700 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06/15/33 AAA 460 490,558 Ser 2009A 5.750 06/15/40 AAA 1,000 1,003,100 New York City Transitional Finance Auth, Rev Future Tax Sec Ser 2000B 6.000 11/15/29 AAA 1,000 1,072,950 Rev Ref Future Tax Sec Ser 2002A (Zero to 11-1- 11 then 14.000%) Zero 11/01/29 AAA 1,000 913,190 New York Env Facs Corp Pollutn Ctl Rev, Unrefunded Bal Wtr Revolv Ser E 6.875 06/15/10 AAA 20 20,081 New York GO Ultd, Ser B 5.250 12/01/17 AA 1,500 1,562,250 Ser J 5.000 05/15/23 AA 1,000 950,160 New York Local Assistance Corp Rev, Ref Ser C 5.500 04/01/17 AAA 1,225 1,288,835 New York State Dormitory Auth, Rev Cap Apprec FHA Insd Mtg Ser 2000B (G) Zero 08/15/40 AA 3,000 423,150 Rev Lease State Univ Dorm Facil Ser 2000A 6.000 07/01/30 AA- 1,000 1,078,280 Rev Miriam Osborn Mem Home Ser 2000B (D) 6.875 07/01/25 BBB 750 686,625 Rev North Shore L I Jewish Grp 5.375 05/01/23 Aaa 1,000 1,121,040 Rev Ref Orange Regl Med Ctr 6.125 12/01/29 Ba1 750 574,508 Rev Ref State Univ Edl Facil Ser 1993A (D) 5.250 05/15/15 AAA 1,000 1,065,790 Rev Ref Univ of Rochester Deferred Income Ser 2000A (Zero to 7-31-10 then 6.050%) (D) Zero 07/01/25 AA 1,000 973,440 Rev State Univ Edl Facil Ser 1993A 5.500 05/15/19 AA- 2,000 2,111,380 Page 1 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) Rev State Univ Edl Facil Ser 2000B 5.375% 05/15/23 AAA $1,000 $1,064,090 Rev Unref City Univ 4th Ser 2001A 5.250 07/01/31 AA- 130 140,617 New York State Thruway Authority Second, Rev Gen Hwy & Brdg Tax Revenue Fund Ser 2008A 5.000 04/01/22 AA 500 493,410 Oneida County Industrial Development Agency, Rev Civic Facilities Hamilton College Proj Ser 20007A (D) Zero 07/01/29 AA 5,330 1,580,931 Onondaga County Industrial Development Agency, Rev Sr Air Cargo 6.125 01/01/32 Baa3 1,000 765,860 Orange County Industrial Development Agency, Rev Civic Facil Arden Hill Care Ctr Newburgh Ser 2001C (G) 7.000 08/01/31 BB- 500 397,480 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10/01/19 BBB- 1,500 1,287,135 Suffolk County Industrial Development Agency, Rev Civic Facil Huntington Hosp Proj Ser 2002B 6.000 11/01/22 BBB 1,000 919,380 Triborough Bridge & Tunnel Auth, Rev Ref Gen Purpose Ser 1992Y 6.125 01/01/21 AAA 1,500 1,715,640 Ser D 5.000 11/15/31 A+ 1,000 922,970 TSASC, Inc., Rev Tobacco Settlement Asset Backed Bond Ser 1 5.500 07/15/24 AAA 730 785,808 Upper Mohawk Valley Regional Water Finance Auth, Rev Wtr Sys Cap Apprec (D) Zero 04/01/22 A3 2,230 1,052,181 Westchester County Healthcare Corp, Rev Ref Sr Lien Ser 2000A 6.000 11/01/30 BBB- 1,150 953,936 Yonkers Industrial Development Agency, Rev Cmty Dev Pptys Yonkers Inc Ser 2001A 6.625 02/01/26 Baa3 1,000 1,085,840 Puerto Rico 9.17% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (D)(M)(P) 8.883 07/01/11 AAA 2,000 2,389,280 Puerto Rico Public Building Auth, Rev Govt Facil Ser 1995A (Gtd) (D) 6.250 07/01/12 A 1,110 1,147,484 Puerto Rico Public Finance Corp, Rev Preref Commonwealth Approp Ser 2002E 5.500 08/01/29 BBB- 1,005 1,088,214 Virgin Islands 3.81% Virgin Islands Public Finance Auth, Rev Ref Gross Receipts Tax Ln Note Ser 1999A 6.500 10/01/24 BBB+ 535 585,408 Rev Sub Lien Fund Ln Notes Ser 1998E 5.875 10/01/18 BBB- 1,500 1,339,005 Short-term investments 0.38% (Cost $190,000) Joint Repurchase Agreement 0.38% Joint Repurchase Agreement with Barclays PLC dated 11-28-08 at 0.15% to be repurchased at $190,003 on 12-01-08, collateralized by $188,611 U.S. Treasury Inflation Indexed Note, 3.625%, due 10-31-09 (valued at $193,800, including interest). $190 190,000 Page 2 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Total investments (Cost $51,044,227) 98.88% Other assets and liabilities, net 1.12% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. FHA Federal Housing Association GO General Obligation Gtd Guaranteed (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investments ACA Financial Guaranty Corp. 4.53 Ambac Financial Group, Inc. 4.41 Financial Guaranty Insurance Company 2.14 Municipal Bond Insurance Association 9.91 (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $50,978,722. Net unrealized depreciation aggregated $1,118,674, of which $2,192,697 related to appreciated investment securities and $3,311,371 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices - - Level 2  Other Significant Observable Inputs $49,860,048 - Level 3  Significant Unobservable Inputs - - Total $49,860,048 - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Risks and uncertainties State concentration risk The Fund invests mainly in bonds from a single state and its performance is affected by local, state and regional factors. The risks may include economic or policy changes, erosion of the tax base, and state legislative changes (especially those regarding budgeting and taxes). Although the Fund invests mainly in investment-grade bonds, which generally have a relatively low level of credit risk, any factors that might lead to a credit decline statewide would be likely to cause widespread decline in the credit quality of the Funds holdings. Insurance concentration risk The Fund may hold insured municipal obligations which are insured as to their scheduled payment of principal and interest under an insurance policy obtained by the issuer or underwriter of the obligation at the time of its original issuance. Since there are a limited number of municipal obligation insurers, a Fund may have a concentration of investments covered by one insurer. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, the credit quality of companies which provide the insurance may affect the value of those securities and insurance does not guarantee the market value of the insured obligation. Municipal bond risk The Fund generally invests in general obligation or revenue municipal bonds. The bonds are backed by the municipal issuers have the risk that the issuers credit quality will decline. General obligation bonds are backed by the municipal issuers ability to levy taxes. In extreme cases, a municipal issuer could declare bankruptcy or otherwise become unable to honor its commitments to bondholders which may be caused by many reasons, ranging from including fiscal mismanagement and erosion of the tax base. Revenue bonds are backed only by income associated with a specific facility. Any circumstance that reduces or threatens the economic viability of that particular facility can affect the bonds credit quality. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 97.92% (Cost $114,657,101) California 0.45% California GO Unltd., Daily Kindergarten Univ. Ser. A-4 (V) 0.520% 05/01/34 AA 500 500,000 Massachusetts 89.50% Boston City Industrial Development Financing Auth, Rev Ref Swr Facil Harbor Electric Energy Co Proj 7.375 05/15/15 BBB 170 171,596 Boston Housing Authority, Rev Bond (D) 5.000 04/01/27 AAA 3,255 3,011,559 Rev Bond (D) 5.000 04/01/28 AAA 2,000 1,830,480 Rev Bond (D) 4.500 04/01/26 AAA 1,000 846,410 Boston Water & Sewer Commisssion, Rev Ref Sr Ser 1992A 5.750 11/01/13 AA 430 463,549 Freetown Lakeville Regional School District, GO Unltd (D) 5.000 07/01/23 AA 1,000 961,870 Holyoke Gas & Electric Department, Rev Ser 2001A (D) 5.000 12/01/31 Baa1 3,410 2,807,180 Massachusetts Bay Transportation Auth, Rev Ref Cap Appr Ser 2007A-2 Zero 07/01/26 AAA 2,500 838,125 Massachusetts Bay Transportation Authority, Rev Assessment Ser A 5.250 07/01/31 AAA 1,000 996,020 Rev Preref Spec Assessment Ser 2000A 5.250 07/01/30 Aa1 780 823,165 Rev Preref Spec Assessment Ser 2007A 5.250 07/01/30 Aa1 150 158,301 Rev Preref Spec Assessment Ser 2007A 5.250 07/01/30 AAA 70 67,288 Rev Ref Preref Assessment Ser 2000A 5.750 07/01/14 AAA 845 898,362 Rev Ref Ser 1994A 7.000 03/01/14 AA 1,000 1,134,610 Rev Ref Spec Assessment Ser 2006A 5.250 07/01/35 AAA 1,310 1,282,359 Rev Ref Sr Sales Tax Ser 2005A 5.000 07/01/31 AAA 2,000 1,913,800 Rev Ref Sr Sales Tax Ser 2008B 5.250 07/01/33 AAA 2,500 2,449,150 Rev Spec Assessment Ser 2004A 5.000 07/01/34 AAA 1,000 1,109,290 Massachusetts Dev Finance Agency Solid Wst Disposal Rev, Dominion Energy, 5.000 02/01/36 A- 1,000 674,240 Massachusetts Development Finance Agency, New England Conserv of Music 5.250 07/01/38 BAA1 2,000 1,449,460 Rev Belmont Hill School 5.000 09/01/31 A 1,000 1,084,200 Rev Curry College Ser 2005A (D) 4.500 03/01/25 BBB 1,000 696,610 Rev Curry College Ser 2006A (D) 5.250 03/01/26 BBB 1,000 772,030 Rev Linden Ponds Inc Facility Ser 2007A (G) 5.750 11/15/35 BB+ 1,500 958,320 Rev OBG Charles Stark Draper Labratory 5.875 09/01/30 Aa3e 2,000 1,870,700 Rev Plantation Apts Hsg Prig Ser 2004A 5.000 12/15/24 AAA 2,320 1,955,876 Rev Ref Combined Jewish Philanthropies Ser 2002A 5.250 02/01/22 Aa3 1,875 1,890,919 Rev Ref First Mortgage Orchard Cove 5.250 10/01/26 BB- 1,000 644,120 Rev Ref Mass College of Pharmacy Ser 2007E (D) 5.000 07/01/37 AAA 1,000 888,910 Rev Ref Resource Recovery Southeastern Ser 2001A (D) 5.625 01/01/16 AA 500 475,965 Rev Volunteers of America Concord Ser 2000A 6.900 10/20/41 AAA 1,000 1,177,560 Massachusetts Health & Educational Facilities Auth, Rev Bal South Shore 1999F 5.750 07/01/29 A- 365 289,514 Rev Civic Investments, Inc. Ser 2002B (G) 9.200 12/15/31 AA 2,000 2,478,180 Rev Harvard Univ Issued Ser 2000W 6.000 07/01/35 Aaa 1,000 1,076,630 Rev Preref Partners Healthcare Ser 2001C 5.750 07/01/32 AAA 970 1,066,205 Page 1 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Massachusetts (continued) Rev Preref South Shore Hospital Ser 1999F 5.750% 07/01/29 A- 635 $658,279 Rev Ref Boston College Issue Ser 1998L 5.000 06/01/26 AA- 1,000 941,030 Rev Ref Boston College Issue Ser 1998L 4.750 06/01/31 AA- 1,000 881,520 Rev Ref Emerson Hosp Ser 2005E (D) 5.000 08/15/35 BBB+ 1,000 671,810 Rev Ref Harvard Pilgrim Health Ser 1998A (D) 5.000 07/01/18 AAA 1,000 984,260 Rev Ref Lahey Clinic Med Ctr Ser 2005C (D) 5.000 08/15/23 AA 1,000 829,260 Rev Ref Partners Health Care Ser 2001C 5.750 07/01/32 AA 30 27,950 Rev Ref Williams College Ser 2003H 5.000 07/01/33 AAA 1,500 1,442,460 Rev Simmons College Ser 2000D (D) 6.150 10/01/29 AAA 1,000 1,088,860 Rev Sterling & Francine Clark Ser 2006A 5.000 07/01/36 AA 1,000 900,630 Rev Tufts University 5.375 08/15/38 AA- 350 339,615 Rev Univ of Mass Worcester Campus Ser 2001B (D) 5.250 10/01/31 A+ 1,500 1,621,860 Rev Wheelock College Ser 2000B (D) 5.625 10/01/30 Baa1 1,000 1,091,500 Rev Woods Hole Oceanographic Ser B 5.375 06/01/30 AA- 1,000 952,860 Massachusetts Health & Educational Facilities Authority, Rev Caregroup Ser 2008R-1 5.125 07/01/33 BBB+ 250 172,385 Rev Jordan Hosp Ser 2003E 6.750 10/01/33 BB- 1,500 1,174,155 Massachusetts Housing Finance Agency, Rev Rental Mtg Ser 2001A (D) 5.800 07/01/30 A 975 855,426 Rev Ser 2003B 4.700 12/01/16 AA- 1,265 1,219,017 Massachusetts Industrial Finance Agency, Resource Recovery Rev Ref, Ogden Haverhil Proj Ser A 5.600 12/01/19 BBB 500 421,020 Rev Wtr Treatment American Hingham Proj (G) 6.900 12/01/29 BBB- 1,210 1,173,518 Rev Wtr Treatment American Hingham Proj (G) 6.750 12/01/20 BBB- 2,780 2,779,611 Massachusetts Port Authority, Rev Ref Bosfuel Proj (D) 5.000 07/01/32 AA 1,770 1,262,559 Rev Ser 1999C (D) 5.750 07/01/29 AAA 1,250 1,318,325 Rev Spec Facil US Air Proj Ser 1996A (D) 5.750 09/01/16 AA 1,000 801,600 Massachusetts Special Obligation Dedicated Tax, Rev Ref Spec Oblig (D) 5.500 01/01/27 AA 1,000 996,540 Rev Spec Oblig (D) 5.250 01/01/26 A 1,000 1,087,260 Massachusetts State College Bldg Auth, Proj Rev, Cap Apprec. Ref Ser B (D) Zero 05/01/19 A1 1,000 554,180 Massachusetts State Water Res Authority, Rev Bond Ser B (D) 5.250 08/01/29 AAA 2,500 2,496,675 Massachusetts Turnpike Auth, Rev Ref MBIA-IBC Ser 1993A (D) 5.125 01/01/23 AAA 445 457,189 Rev Ref Metro Hwy Sys Sr Ser 1997A (D) 5.125 01/01/23 AA 4,450 3,827,845 Rev Ref Metro Hwy Sys Sr Ser 1997A (D) 5.000 01/01/37 AA 300 221,166 Rev Ref Metro Hwy Sys Sr Ser 1997C (D) Zero 01/01/20 AA 1,000 533,240 Massachusetts Water Pollution Abatement Trust, Preref Pool PG Ser 9 5.250 08/01/18 AAA 2,440 2,757,932 Rev Preref Pool Prig Ser 7 5.125 02/01/31 AAA 645 686,796 Rev Ser 2007-13 5.000 08/01/28 AAA 1,000 971,870 Rev Unref Bal Pool Prig Ser 7 5.125 02/01/31 AAA 1,775 1,718,892 Unref Bal Pool PG Ser 2003-9 5.250 08/01/18 AAA 60 63,480 Massachusetts, Commonwealth of, GO Unltd Ref Ser 2004C (D) 5.500 12/01/24 AA 2,000 2,095,760 Massachusetts, Commonwealth of, GO Cons Ln Ser C, Concs Ln Ser C 5.500 11/01/15 AA 1,000 1,116,810 Cons Ln (D) 5.500 11/01/17 AAA 1,000 1,107,270 Cons Ln Ser C 5.375 12/01/19 AA 1,000 1,075,080 Page 2 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Massachusetts (continued) Cons Ln Ser C 5.000 09/01/24 AAA 1,000 1,116,290 Cons Ln Ser E (D) 5.000% 11/01/25 AA 1,000 $986,480 Narragansett Regional School District, GO Unltd (D) 5.375 06/01/18 A3 1,000 1,042,210 Pittsfield, City of, GO Ltd (D) 5.000 04/15/19 AA 1,000 1,014,540 Plymouth, County of, Rev Ref Cert of Part Correctional Facil Proj (D) 5.000 04/01/22 AA 1,000 994,160 Rail Connections, Inc., Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07/01/19 Aaa 2,415 1,285,529 Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07/01/18 Aaa 1,750 995,015 Rev Resource Recovery Ogden, Haverhill Proj Ser 1998B 5.500 12/01/19 BBB 1,500 1,237,620 Route 3 North Transit Improvement Associates, Rev Lease (D) 5.375 06/15/29 AA 3,100 3,272,484 University of Massachusetts, Rev Bldg, Auth Facil Gtd Ser 2000A (D) 5.125 11/01/25 AA 1,000 1,062,740 Puerto Rico 7.97% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (D) (X) 8.883 07/01/11 AAA 2,000 2,389,280 Puerto Rico Commonwealth Aqueduct & Sewer Auth., Rev Sr Lien Ser 2008A Zero 07/01/24 BBB- 1,750 1,455,615 Puerto Rico Highway & Transportation Auth, Rev Preref Hwy Ser 1996Y 6.250 07/01/14 A- 955 1,125,496 Rev Ref Hwy Ser 2003AA (D) 5.500 07/01/19 AA 2,000 1,870,960 Puerto Rico Housing Finance Auth. Rev, Rev Unref Bal Hwy Ser 1996Y 6.250 07/01/14 A- 45 46,244 Sub Cap Fd 5.125 12/01/27 AA- 1,000 923,950 Puerto Rico, Commonwealth of, Rev Inverse Floater (D) (P) (X) 8.173 07/01/11 AA 1,000 1,053,360 Par Value Issuer, description, maturity date Value Short-term investments 1.11% (Cost $1,242,000) Joint Repurchase Agreement 1.11% Joint Repurchase Agreement with Barclays PLC dated 11-28-08 at 0.15% to be repurchased at $1,242,021 on 12/01/08, collateralized by $1,232,923 U.S. Treasury Inflation Index Note, 3.625%, due 10/31/09 (valued at $1,266,840, including interest). $1,242 1,242,000 Total investments (Cost $115,899,101) 99.03% Other assets and liabilities, net 0.97% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. GO General Obligation Page 3 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investments ACA Financial Guaranty Corp. 1.33 Ambac Financial Group, Inc. 6.41 Assured Guaranty Ltd. 0.81 Financial Guaranty Insurance Company 2.87 Financial Security Assurance, Inc. 10.52 Municipal Bond Insurance Association 22.20 Radian Asset Assurance, Inc. 0.61 XL Capital Assurance, Inc. 0.50 (G) Security rated internally by John Hancock Advisors, LLC. Unaudited. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. This security is often payable on demand and is shown at the current rates as of November 30, 2008. (X) Inverse floater bond purchased on secondary market.  At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $115,711,480. Net unrealized depreciation aggregated $5,507,459, of which $3,417,242 related to appreciated investment securities and $8,924,701 related to depreciated investment securities. Page 4 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements, effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices - - Level 2  Other Significant Observable Inputs $110,204,021 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Risks and Uncertainties State concentration risk The Fund invests mainly in bonds from a single state and its performance is affected by local, state and regional factors. The risks may include economic or policy changes, erosion of the tax base, and state legislative changes (especially those regarding budgeting and taxes). Although the Fund invests mainly in investment-grade bonds, which generally have a relatively low level of credit risk, any factors that might lead to a credit decline statewide would be likely to cause widespread decline in the credit quality of the Funds holdings. Insurance concentration risk The Fund may hold insured municipal obligations which are insured as to their scheduled payment of principal and interest under an insurance policy obtained by the issuer or underwriter of the obligation at the time of its original issuance. Since there are a limited number of municipal obligation insurers, a Fund may have a concentration of investments covered by one insurer. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, the credit quality of companies which provide the insurance may affect the value of those securities and insurance does not guarantee the market value of the insured obligation. Municipal bond risk The Fund generally invests in general obligation or revenue municipal bonds. The bonds are backed by the municipal issuer and have the risk that the issuers credit quality will decline. General obligation bonds are backed by the municipal issuers ability to levy taxes. In extreme cases, a municipal issuer could declare bankruptcy or otherwise become unable to honor its commitments to bondholders which may be caused by many reasons, including fiscal mismanagement and erosion of the tax base. Revenue bonds are backed only by income associated with a specific facility. Any circumstance that reduces or threatens the economic viability of that particular facility can affect the bonds credit quality. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Exempt Series Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 23, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 23, 2009
